DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The drawings were received on 23 January 2022.  These drawings are not acceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
The “dimensional scale” of claim 19 must be shown or the feature(s) canceled from the claim(s).  Specifically, while reference numeral 11 (para. 0021) is shown in Fig. 1, the structure indicated appears to be the gear teeth of a rail 14. No new matter should be entered.
The “angled landing funnel” of claim 20 must be shown or the feature(s) canceled from the claim(s).  Specifically, while reference numeral 80 (para. 0024) is shown in Fig. 1, the structure indicated is neither angled nor funnel-shaped.

The drawings are objected to because Figs. 7-10 do not include any reference numbers to facilitate understanding.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: Gravity Driven Pile Tower Based Device for Pipeline Lifting and Support.

Applicant is advised to update the status of parent application 13/632,981 on page 1 of the specification; i.e., include the issued patent number.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,944,724 B2 in view of Jackson (US 4,140,427 A) and Alhayari (US 7,661,905 B2).
Regarding claim 1, US Patent ‘724 claims a gravity driven pile based device, comprising: a.  a pile tower, comprising:
i. a plurality of legs arranged substantially parallel to each other to define an interior comprising an interior longitudinal central axis (claim 1; col. 5, lines 58-60) ;
ii. a predetermined number of rails disposed about an outside of a plurality of the legs, the rails comprising outwardly exposed teeth (claim 1; col. 5, lines 61-63); and
iii. a skirt dimensioned and adapted to be disposed between a predetermined portion of the plurality of legs and to further provide a bearing surface for embedment into soil (claim 1; col. 5, lines 64-67),
the skirt extending along an outer surface of the legs (claim 4; col. 6, lines 23-26);
b.  a roller carriage assembly dimensioned and adapted to engage the rails, the roller carriage assembly further comprising:
i. a carriage weldment (claim 1; col. 6, line 4);
ii. a lead screw drive assembly configured to position the roller carriage assembly back and forth along its rails (claim 1; col. 6, lines 5-8); and
iii. a roller arm assembly (claim 1; col. 6, line 9); and
c.  a jacking assembly dimensioned and adapted to engage the roller carriage assembly and the rails, the jacking assembly comprising a jacking frame (claim 1; col. 6, lines 10-12).

	Regarding claims 1 and 2, US Patent ‘724 fails to recite expressly the skirt secured to the outer surface of the legs.  Jackson ‘427, as best viewed in Fig. 4, discloses a skirt (30) secured to the outer surfaces of legs (12) by stitch welds (42).  It would have been an obvious modification for one having ordinary skill in the art at the time of invention to have secured the ‘724 skirt to the outer surfaces of the legs, as suggested by Jackson.  The motivation for making the modification would have been to provide for stabilization of the skirt relative to the legs during embedment.
	Regarding claim 1, US Patent ‘724 fails to recite vent ports.  Alhayari ‘905, as best viewed in Figs. 2 and 2a, discloses a pile (10) intended for embedment in the soil (19) and including a predetermined number of vent ports (16, 17) in a skirt (15), the vent ports being  dimensioned and adapted to vent seawater during embedment in the soil (19)(col. 3, lines 43-47).  It would have been an obvious modification for one having ordinary skill in the art at the time of invention to have modified the ‘724 such that it would have include a predetermined number of vent ports in the skirt, as suggested by Alhayari.  The motivation for making the modification would have been to facilitate embedment by adding an inexpensive provision for water removal from the interior of the skirt.
	Regarding claim 4, US Patent ‘724, as modified above by the prior art, fails to recite an anode.  It would have been obvious for one having ordinary skill in the art at the time of invention to have modified the ‘724 carriage weldment with the addition of an anode welded to its top, since the examiner takes Official Notice of the same in the subsea art for providing corrosion protection to metal structures.  The motivation for making the modification would have been to inhibit corrosion, and ultimately failure, of the carriage weldment.
Regarding claim 12, US Patent ‘724, as modified above by the prior art, fails to recite the length and drive of the lead screw inherent to the lead screw assembly.  However, it would have been obvious for one having ordinary skill in the art at the time of invention to have made the length of lead screw of around 1.5 inches to 5 inches, and dimensioned to provide a travel of around 59 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, USPQ 233.  In this instance, the length and dimension of the lead screw are result-effective variables directly related to the movement of the roller assembly.  Thus, the motivation would have been to impart a desired extent of movement to the roller assembly.
Regarding claim 19, US Patent ‘724, as modified by the prior art, fails to recite a dimensional scale.  It would have been an obvious modification for one having ordinary skill in the art at the time of invention to have modified a portion of the ‘724 pile tower with the addition of a dimensional scale, a part of which being visible after driving, since the examiner takes Official Notice of same as a known expedient for indicating the depth of driven member.  The motivation for making the modification would have been the convenience of the installer(s).

Allowable Subject Matter
Claims 3, 5-11, 13-18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant's argument filed 23 January 2022, the examiner herein revises the Office action to address the complete claim set.

Regarding the rejection of claim 1, Applicant argues against the combination of the ‘724 patent and Alhayari on the basis that Alhayari’s suction pile is the structural equivalent of a single pile in the ‘724 device.  The examiner disagrees and contends the legs and skirt of the ‘724 device collectively form an embedment sidewall with an interior space.  This is structurally equivalent to the pile sidewall (15) of the Alhayari device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
15 August 2022